Citation Nr: 1544385	
Decision Date: 10/19/15    Archive Date: 10/29/15

DOCKET NO.  11-11 020	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1. Entitlement to service connection for a disorder characterized by lower back pain.

2. Entitlement to service connection for a disorder characterized by right knee pain.

3. Entitlement to service connection for a dental disability.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Nye, Associate Counsel

INTRODUCTION

The Veteran served on active duty from March 2005 to March 2009.

This case comes to the Board of Veterans' Appeals (Board) from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  The Veteran initiated his appeal with respect to several rulings of the RO by filing a notice of disagreement.  But in his substantive appeal (VA Form 9), he restricted the scope of his appeal to the issues listed on the title page of this decision.

Because the Veteran's initial application for benefits raised the issue of a dental disorder for disability compensation, his claim is deemed to include a claim for entitlement to service connection for a dental disorder for purposes of VA outpatient dental treatment.  See Mays v. Brown, 5 Vet. App. 302, 306 (1993).  

The regulation relating to service connection of dental conditions for treatment purposes was amended, effective February 29, 2012, to clarify existing regulatory provisions and to reflect the respective responsibilities of the Veterans Health Administration (VHA) and Veterans Benefits Administration (VBA) in determinations concerning eligibility for dental treatment.  See Final Rule, Dental Conditions, 77 Fed. Reg. 4469 (Jan. 30, 2012).  The amended version of 38 C.F.R. § 3.381 (2014) clarifies that VBA will adjudicate a claim for service connection of a dental condition for treatment purposes after the VHA determines that a veteran meets the basic eligibility requirements of 38 C.F.R. § 17.161 (2014) and requests that VBA make a determination on relevant questions.  38 C.F.R. § 3.381(a) (2014).  In the October 2009 rating decision which denied the Veteran's claim for service connection for a dental disorder for compensation purposes, the RO appropriately referred the issue of his eligibility for dental treatment to a VA Medical Center.  Accordingly, this decision will consider the issue of entitlement to disability compensation for a dental disorder, but not the separate question of the Veteran's eligibility for dental treatment benefits.


FINDINGS OF FACT

1. A current continuing disability characterized by lower back pain is not shown to be etiologically related to service.

2. A current continuing disability characterized by right knee pain is not shown to be etiologically related to service.

3. The Veteran does not have tooth loss resulting from loss of substance of the body of the maxilla or mandible.


CONCLUSIONS OF LAW

1. A current chronic disability characterized by lower back pain was not incurred in or aggravated by service.  38 U.S.C.A. §§ 1110 (West 2014), 5107; 38 C.F.R. § 3.303 (2014).

2. A current chronic disability characterized by right knee pain was not incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 5107; 38 C.F.R. § 3.303.

3. The criteria for establishing service connection for compensation purposes for a dental disorder have not been met.  38 U.S.C.A. §§ 1110, 5107; 38 C.F.R. §§ 3.303, 3.381, 4.150.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.  Under the VCAA, VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  See Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004); 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the Court held that the notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all elements of a claim for service connection: (1) veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of disability.  Id. at 486.

The claimant in this case has substantiated his status as a veteran.  In a letter dated April 2009, the RO notified him of all the other elements necessary to establish his claim.

The VCAA also requires VA to assist the Veteran in obtaining evidence necessary to establish his claims.  In this case, VA requested service treatment records, but the initial requests were unsuccessful and, in June 2009, the RO issued a memorandum explaining the attempts that had been made and why further efforts would be futile.   The RO then issued a rating decision denying the claims now on appeal.  After the initial decision was issued, VA acquired the previously missing records and appropriately issued a new rating decision in October 2009.   The RO invited the Veteran to send evidence related to his claims and also conducted a search for post-service treatment records from VA medical centers.  No records related to the claims now on appeal were found.  In August 2009, VA arranged for examinations of the Veteran's back, right knee, and oral/dental condition.  Having taken these steps, the Board finds that VA has satisfied its duty to notify and assist the Veteran.  

Accordingly, the Board may consider this appeal on its merits. 

Service Connection for a Lower Back Disorder

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. § 1110, 1131; 38 C.F.R. § 3.303(a).  Establishing service connection generally requires competent evidence of three things: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship - or "nexus" - between the current disability and an in-service precipitating disease, injury or event.  See Fagan v. Shinseki, 573 F.3d 1282, 1287 (Fed. Cir. 2009); 38 C.F.R. § 3.303(a).  Service connection is warranted for a disease first diagnosed after the claimant's discharge from service when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

Whether service-connection is claimed on a direct, presumptive, or any other basis, a necessary element is the existence of a current disability.  See Degmetich v. Brown, 104 F.3d 1328, 1329 (1997).

The Veteran has appealed the denial of his claim for service connection for a disability characterized by lower back pain.  According to his service treatment records, in September 2008, the Veteran felt a "pop" in his lower back when lifting heavy boxes.  Subsequent records describe frequent complaints of back pain in December 2008.  An imaging study taken the same month identified narrowing of the L5-S1 disc space.  Treatment notes from January 2009 describe lumbar spine somatic dysfunction.  

The Veteran was discharged from the Marine Corps in March 2009 and he promptly sought compensation for a claimed service-connected back disability.  In August 2009, a VA physician examined the Veteran's back.  In his report, the VA examiner accurately summarized the Veteran's in-service medical history, including the lumbar disc narrowing.  According to the examiner's report, the Veteran complained of back pain at the time of the examination, which he described as "mild, intermittent low back pain with no radiation along to the extremities.  The pain is estimated at 3/10 on the pain scale.  No bowel or bladder disturbances.  He does not take any pain pills."

Upon examination, there was no deformity, tenderness or muscle spasm of the lumbar spine.  Range of motion was normal and repetitive motion did not produce any limitation of motion due to pain, weakness, fatigue, lack of endurance or incoordination.  There was also a neurological examination, which showed no sensory, motor or reflex abnormalities.  X-ray images revealed a normal lumbar spine.  

The presence of a disability at the time of the filing of a claim or during its pendency is sufficient to meet the current disability requirement, even if the disability resolves before the Board's adjudication of the claim.  See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).  The evidence shows that the Veteran has complained of low back pain since filing his claim, but evidence of pain alone is not satisfactory proof of a current disability.  See Sanchez-Benitez v. West, 13 Vet.App. 282, 285 (1999) ("[P]ain alone, without a diagnosed or identifiable underlying malady or condition, does not in and of itself constitute a disability for which service connection may be granted."), appeal dismissed in part and vacated in part on other grounds sub nom. Sanchez-Benitez v. Principi, 259 F.3d 1356 (Fed.Cir.2001); 38 C.F.R. § 3.303(a) (providing that service connection requires facts establishing "a particular injury or disease resulting in disability [that] was incurred coincident with service").

The August 2009 examination report does not include medical findings that the Veteran had some identifiable back disorder or residuals of injury at some point during the pendency of his claim.  If he did, then his claim might be granted, even if that disease or injury resolved prior to the time of the examination.  See McClain, 21 Vet. App. at 321.  Notwithstanding the lack of such findings on this issue, the Board finds, for at least two reasons, that the examiner's opinion is adequate under the circumstances of this case.  

First, although some conditions, by their inherent nature, wax and wane and accordingly are sometimes active and other times not, see e.g. Ardison v. Brown, 6 Vet. App. 405, 408 (1994), the Veteran expressly told the examiner that he was symptomatic at the time of the examination.  In other words, because the Veteran was experiencing back pain when the examiner obtained normal x-rays and normal range of motion tests results, there is no evidence to suggest that a new examination would identify a particular injury or disease resulting in disability.  Second, the record includes no post-service medical records related to treatment of the Veteran's lower back pain.  The RO appropriately invited the Veteran to send any such records to VA himself or else to identify any existing records and, after providing the necessary authorization, instructing VA to attempt to obtain them.  But the Veteran did neither of these things, and a search of VA treatment facilities did not result in the discovery of any treatment records concerning the Veteran's lower back pain.  Thus, there was no information from which any examiner could plausibly discern the existence of an identifiable disease or injury between April and August of 2009.  Under these circumstances, the VA examiner's report, based on a personal examination and an accurate review of the service treatment records, is adequate.  

While the Veteran is competent to report current low back pain, see Jandreau v. Nicholson, 492 F.3d 1372, 1377 n. 4 (Fed. Cir. 2007), his claim of entitlement to service connection for a disability characterized by lower back pain cannot succeed without evidence that his current lower back pain is related to some disease, injury or event in service.  See Fagan, 573 F.3d at 1286.  There is no medical evidence linking the Veteran's back pain to any particular injury or disease.  Accordingly, on the issue of whether the Veteran has a current disability, the Board assigns greater weight to the examiner's findings.  Consistent with that ruling, the preponderance of the evidence favors the conclusion that the Veteran does not have a current lower back disability and there is no competent evidence suggesting that such a disability has existed at any time during the pendency of the Veteran's claim.  Because the preponderance of the evidence is against the claim, see 38 U.S.C.A. § 5107(b), the benefit of the doubt doctrine does not apply.

Service Connection for a Right Knee Disorder

According to his service treatment records, the Veteran complained of pain in his right knee in May 2006.  The diagnosis was right knee strain.  He was treated with Motrin and his duties were restricted for seven days.  Consistent with this experience, his December 2008 report of medical history indicates that he had previously experienced knee trouble.  But his service treatment records after May 2006, including a medical examination finding the Veteran fit for deployment to Afghanistan, do not mention knee strain or any other source of pain in the Veteran's knee.
The August 2009 VA examiner also reviewed post-service x-ray images of the Veteran's right knee.  His report describes the right knee as normal.  The examiner likewise noted no swelling, deformity, atrophy or tenderness of the right knee.  Also according to the examiner, the knee was stable at the time of examination, with intact collateral and cruciate ligaments.  Range of motion was normal with no crepitus.  Moreover, repetitive motion of the knee did not produce limitation of motion due to pain, weakness, fatigue, lack of endurance or incoordination.

The August 2009 VA examination report includes an accurate summary of the service treatment records and the Veteran's statements: "In May 2006 while serving in Japan, he started having right knee pain during running exercises.  He was seen by a doctor and was given Motrin tablets and put on profile.  However after his discharge form the military, he has had no knee pain."   

The record includes the report of a general medical examination, which also took place in August 2009, two weeks after the knee and back examination.  This report mentions pain and indicates the parts of the body experiencing pain were the right ankle and the right knee.  However, pain alone does not satisfy the requirement for proof of a current disability.  See Sanchez-Benitez, 13 Vet.App. at 285.  There is no medical evidence which ascribes post-service knee pain to a specific disease or injury producing disability.  The Veteran's statement to the August 2009 VA examiner, i.e., that he had not experienced knee pain between March and early August 2009, further weighs against the existence of a connection between current knee pain and service.  Moreover, there are no lay statements from the Veteran or from any other witness explaining the connection, if any, between current right knee pain and service. 

With respect to the claim for a disorder characterized by right knee pain, the Veteran has failed to satisfy both the current disability requirement and the nexus requirement.  Since the preponderance of the evidence is against the claim, see 38 U.S.C.A. § 5107(b), the benefit of the doubt doctrine does not apply.



Dental Disability for Compensation Purposes

Dental disabilities are treated differently than medical disabilities in the VA benefits system.  See 38 U.S.C.A. § 1712; 38 C.F.R. §§ 3.381, 17.161.  A claim for entitlement to service connection for a dental disorder for disability compensation is also considered a claim for entitlement to service connection for a dental disorder for purposes of VA outpatient dental treatment.  See Mays, 5 Vet. App. at 306 (1993).   Here, service connection for a dental disorder for purposes of VA outpatient dental treatment is addressed in the introduction to this decision.

Service connection for compensation purposes only can be established for certain dental and oral conditions listed under 38 C.F.R. § 4.150, such as impairment of the mandible, loss of a portion of the ramus, and loss of a portion of the maxilla.  Compensation is available for loss of teeth only if due to loss of substance of the body of the maxilla or mandible.  See Simington v. West, 11 Vet. App. 41 (1998).  For loss of teeth, bone loss through trauma or disease such as to osteomyelitis must be shown for purposes of compensability.  The loss of the alveolar process as a result of periodontal disease is not considered disabling for compensation purposes.  See Note to Diagnostic Code 9913, 38 C.F.R. § 4.150. The veteran must show that trauma has caused a loss of substance of the body of the maxilla or mandible, resulting in a loss of teeth, or that disease (such as osteomyelitis, but NOT periodontal disease) has caused a loss of substance of the body of the maxilla or mandible, resulting in a loss of teeth.

Based on the evidence of record, the Board finds against the claim for service connection for a dental disorder for compensation purposes.  Service dental records show that some teeth were extracted in May 2005, shortly after he joined the Marines.  These records also describe periodontal disease.  An August 2009 VA oral and dental examination report showed chronic periodontal disease with some recission and no caries.  According to the examiner, there were no missing teeth due to bone loss.  Nor was there tooth loss due to loss of substance of the body of the maxilla or mandible.  Indeed, there was no loss of bone in the maxilla and no loss of bone in the mandible.  There was also no osteomyelitis.    

There is no competent medical or dental evidence of loss of teeth due to loss of substance of the body of the maxilla or mandible due to bone loss or of any other disorder for which service connection for compensation is allowed.  See 38 C.F.R. § 4.150, Diagnostic Codes 9900-9916.  The Veteran has not asserted that he has or has had any of these disorders, and has never at any time alleged incurring an injury to the mandible or maxilla.  

In summary, the Veteran does not have a dental disability for VA compensation purposes.  In reaching the conclusions above, the Board has considered the applicability of the benefit of the doubt doctrine.  Because the preponderance of the evidence is against the Veteran's claim, that doctrine does not apply.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).


ORDER

Entitlement to service connection for a disorder characterized by lower back pain is denied.

Entitlement to service connection for a disorder characterized by right knee pain is denied.

Entitlement to service connection for a dental disability for compensation purposes is denied.


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


